STONE, J.
— There is but a single question presented by this record: Did the order of the presiding judge, made and entered on the minutes at the March term, 1855, relieve the clerk from the duty of issuing execution in *455this case, as required by sections 2423 and 2424 of the Code?
The language of the Code (§ 2423) is, “ The clerk must issue executions on all judgments, in favor of the successful party, as soon after the adjournment of the court as practicable, within the time prescribed by this Code, unless otherwise directed.” The time prescribed for cases “ where the court continues more than one, and less than two weeks,” (§ 2424,) is “ within ten days thereafter.”
What are we to understand by the expression, found in sectiou 2423, “ unless otherwise directed ? ” The appellant contends, that the order of the circuit judge comes within its provisions. I can not assent to this construction. The right of a plaintiff, to have execution of his judgment, is a right given by law; and the court has no power over this question, beyond the express language of the law. The statutes nowhere, in terms, give the court power to stay executions; and if the legislature intended to confer that power on them, the words “ unless otherwise directed,” are very inapt to express that intention. The words, unless the court shall grant further time to the clerk, or words of similar import, would have left no ground for controversy or cavil; and I think the legislature would not have clothed a power as important as this is, in the ambiguous language that is here relied on.
Another argument against the construction contended for: If the circuit judge could, without any reason expressed in the order, suspend execution for twenty days, why could he not suspend the final process for as many months ? Who can prescribe a limit to the power ? And can these important results be accomplished by a general order, which mentions no case, and pertains to no specified judgment in the court ? Suppose the presiding judge should improperly exercise this assumed power; how can his decision be reviewed ? or how can a party injured by it obtain redress ? If he bring his case by appeal to this court, this general order is no part of the record in his case, and he can assign no errors upon it.
I think the expression, “unless otherwise directed,” has reference to judgments which, on their face, direct a *456stay of execution; and tbe same principle would doubtless include cases where the party or his attorney directed the clerk not to issue execution. There may be other cases to which this principle would apply, but I do not think the appellant brings himself within the rule.
The principles asserted above are, in my judgment, conclusive to show that the circuit court had no authority to make the said order, and the same is absolutely void. Foster v. Glazener, 27 Ala. 391; Cobb v. Cooper, 15 Johns. 152; Harney v. Huggins, 3 Bail. 252.
My brothers, however, hold differently, and think the circuit judge had power to make the order. Hnder their opinion, the judgment of the circuit court is reversed, and the cause remanded.
RICE, C. J.
— The legislature certainly had the constitutional power to authorize the circuit court to allow its clerk a longer time for issuing executions than the time prescribed in section 2424 of the Code; and we think such authority was conferred on that court by section 2423 of the Code. We are forced to that conclusion, by the well settled rule which requires effect to be given to every significant clause, sentence, or word in a statute. Smith’s Com. on Statutes, 710.
The view taken of section 2423 of the Code by our brother Stone, seems to us to deny any effect whatever to the words “unless otherwise directed,” employed in that section. For it is very clear that, if those words are expunged, that section will mean precisely what he thinks it means without expunging them. The right of the plaintiff’ by bis own directions, to relieve the officer from a compliance with the requisitions of the law as to the issue or service of his own process, is equally unquestionable, whether those words be treated as expunged or not expunged. That right had been so fully recognized, and so firmly established, long before the Code, under statutes absolute in their terms, and free from any such words as “ unless otherwise directed,” that we cannot think those words were inserted in section 2423 of the Code with any reference to that right. The words were unnecessary for that *457purpose; and if they mean merely tbat tbe plaintiff might, by bis direction, relieve tbe clerk from issuing execution witbin tbe prescribed time, tbey mean nothing; as tbe plaintiff would have bad tbat right without those words, under the other words of tbe section. — See Gary v. Boykin, 7 Ala. R. 154; Oswitcbee Co. v. Hope, 5 ib. 629; Patton v. Hamner, 28 ib. 618, and cases therein cited.
Tbe only way in which we can give effect to the words “unless otherwise directed,” as used in section 2423 of the Code, is to treat them as meaning unless otherwise directed by the court rendering the judgment. We are forced to treat them as meaning that, or to deny to them any sense, meaning or effect. And we do not feel authorized to deny them any sense, meaning, or effect. Cases might possibly occur, in which it would be impossible for the clerk to issue executions on all judgments rendered at a term, within the number of days mentioned in the Code; as where, within three days after the end of the term, a public enemy should invade the county, and take the clerk and all its citizens and keep them for a month as prisoners. The legislature may have deemed it wise, in view of even extraordinary cases like that, to entrust to the court the power to allow the clerk a longer time for issuing executions than the time mentioned in the Code. Suppose that, near the end of the term of the court at which the judgments were rendered, under which it is here alleged the clerk failed to issue executions in due time, it had been proved to the court that there was imminent danger of an invasion of the county by- a public enemy of overwhelming force; and that thereupon the clerk had asked for a longer time than that mentioned in. the Code for issuing the executions; and that the court had granted the longer time, — would we be authorized to treat the grant as void? We think not. We think the legislature, in the exercise of its constitutional authority, has conferred the power upon the court to make suclu order. Section 2423 of the Code, as we construe it, is a regulation of the remedy. And from the very nature of' the subject, a limitation is implied as to the power conferred. It exercise might be so unreasonable as to call for *458the exercise of the superintending or revisory authority of this court. — See Chadwick v. Moore, 8 Watts & Serg. 49; Baugher v. Nelson, 9 Gill, 299.